Citation Nr: 1520665	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-06 560	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for incontinence and damage to the bladder and urinary tract due to medical treatment received at the Department of Veterans Affairs Medical Center (VAMC) in Albuquerque, New Mexico, to include radical retropubic prostatectomy surgery performed by the Albuquerque VAMC on April 23, 2008. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction, deformed penis, and loss of use of a reproductive organ due to medical treatment received at the Albuquerque VAMC to include radical retropubic prostatectomy surgery performed by the Albuquerque VAMC on April 23, 2008. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for psychological damage, secondary to incontinence, damage to the bladder and urinary tract, erectile dysfunction, deformed penis, and loss of use of a reproductive organ due to medical treatment received at the Albuquerque VAMC to include radical retropubic prostatectomy surgery performed by the Albuquerque VAMC on April 23, 2008.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1960.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Phoenix, Arizona RO.

A hearing was held before the undersigned in February 2013.  A transcript of the hearing is of record.  

In April 2014, the appeal was remanded for further evidentiary development.


FINDING OF FACT

In April 2015, the Board was notified that the Veteran died in November 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


